DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a second surface spiral coil arranged on a y-axis plane perpendicular to the x-axis, wherein the first and second surface spiral coils each comprises a continuous conductor wound around a dielectric material at an angle to diminish a proximity effect at an operating frequency of the wireless charging transmitter device, and to maintain a high intrinsic quality factor (Q) of the first and second surface spiral coils at the operating frequency;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tzanidis et al (US 2013/0300205) in view of Armstrong et al. (US 2012/0146575)

Re Claims 1 and 18; Tzanidis discloses a wireless charging transmitter device (10), comprising: 
a power source (11) electrically coupled to a three-dimensional antenna array (18, Fig. 2, however the detail of the coils is disclosed in Fig. 7), 
wherein the three-dimensional antenna array comprises a first surface spiral coil (N) arranged on a x-axis plane, and 
a second surface spiral coil (1) arranged on a y-axis plane perpendicular to the x-axis, wherein the first and second surface spiral coils each comprises a continuous conductor a control circuit (12) coupled to the power source and to the three-dimensional antenna array, wherein the control circuit is configured to control the operating frequency of the wireless charging transmitter 
Tzandis does not disclose the details of the coil structure to include the coils wound around a dielectric material at an angle to diminish a proximity effect at an operating frequency of the wireless charging transmitter device, and to maintain a high intrinsic quality factor (Q) of the first and second surface spiral coils at the operating frequency; 
However Armstrong discloses a coil with turns made from copper or silver foil separated by one or more insulating dielectric materials such as PTFE, low-loss PTFE, polyethylene, polypropylene, vacuum, an inert gas, or air and to maintain an overall coil Q factor sufficiently high for adequate power transfer, the one or more insulating materials should have a dielectric dissipation factor of 0.01 or less at the coil resonant frequency.
	Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coils wound around a dielectric material motivated by the desire to improve the transmission of power between the load and the transmitter in order to charge the load effectively. 

Re Claim 2; Tzanidis discloses further comprising: a third surface spiral coil arranged on a z-axis plane perpendicular to the x-axis plane and perpendicular to the y-axis plane. (Fig. 7)

Re Claim 4; Tzanidis in view of Armstrong discloses wherein the conductor is wound around the dielectric material at an angle to maintain the high intrinsic quality factor (Q) of the surface spiral coil at approximately 700. (Par 0041 of Armstrong Additionally, this may result in above 600 for a coil size 6 inches or greater in diameter and one inch or less in width.)

Re Claim 5; Tzanidis in view of Armstrong discloses wherein the first and second surface spiral coils each have a maximum diameter of approximately 6 inches. (Armstrong discloses In experiments using thin copper foil, a receiving resonant coil 35 with a quality factor above 300 for a coil size 3 inches or less in diameter and Using the foregoing transmitting 25 and receiving 35 resonant coil diameters may result in a transmitting/receiving resonant coil diameter ratio of 2:1 or greater which may allow adequate power to be transferred over a distance equal to or greater than the diameter of receiving resonant coil 35. Par. 0041 indicating that the diameter of the transmitter is 6 inches)

Re Claims 9-11; The combination of Tzandis in view of Armstrong discloses a power source and a power amplifier 14. The combination however does not disclose the detail of the power source to include wherein the power source is a DC power source, wherein the DC power source is a rechargeable battery and wherein an AC/DC charger provides a DC signal to an input of the amplifier of the wireless charging transmitter device.
However DC power sources such as batteries were known and also providing DC signals to an amplifier from an AC/DC converter was also known and it would obvious to one of the ordinary skill in the art at the filing of the invention to have provided a DC output to the circuitry of the power transmitter motivated by the desire to provide a study output voltage to the circuitry in order to operate the component of the power transmitter without losses due to heat. 

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tzanidis et al (US 2013/0300205) in view of Armstrong et al. (US 2012/0146575) and further in view of Tabata et al. (US 20140306656) 

Re Claims 3 and 19; The combination of Tzandis in view of Armstrong wherein the conductor has a thickness and has no breaks or radio frequency discontinuities. (Fig. 2 and 7).
The combination however does not disclose the thickness of approximately 40 um. 
However Tabata discloses a coil with a conductor wherein the conductor is the thickness is between 15 um and 35um. (Par. 0061).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have chosen the width of the conductor to be approximately 40um motivated by the desire to efficiently transfer power to the load.

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tzanidis et al (US 2013/0300205) in view of Armstrong et al. (US 2012/0146575) and further in view of Rooney et al. (US 2007/0073353)

Re Claim 6; the combination of Tzanidis in view of Armstrong discloses wherein the control circuit and the three-dimensional antenna array.
The combination however does not disclose wherein the control circuit is disposed within the three-dimensional antenna array.
	However Rooney discloses wherein the control circuit (36) is disposed within the dimensional antenna array (39).
. 

4.	Claims 7, 8, 12-14 and 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tzanidis et al (US 2013/0300205) in view of Armstrong et al. (US 2012/0146575) and further in view of Karalis (US 2013/0033118)

Re Claim 7; The combination of Tzanidis in view of Armstrong discloses wherein the control circuit as discussed above. 
The combination does not disclose the control circuit is configured to dynamically adjust an impedance of the wireless charging transmitter device without shifting a resonant frequency of the wireless charging transmitter device. 
However Karalis discloses dynamic impedance matching circuit to dynamically adjust an impedance of the wireless charging transmitter device via tuning some of the amplifier parameters, the output power of the amplifier may vary accordingly by e monotonically decreasing with R (resistance), so that it matches the constant device power requirement. (Par. 0102, 0135-0137).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have dynamically adjust the impedance without adjusting the resonant frequency so that constant power is transmitted without interruption. 

Re Claim 8; Karalis discloses wherein dynamically adjusting the impedance of the wireless charging transmitter device is in response to at least one of a presence of an object close to the three-dimensional antenna array, an orientation of a receiver device inductively coupled to the wireless charging transmitter device, or a change in position of the receiver device relative to a position of the wireless charging transmitter device. (par. 0138 Tuning the duty cycle dc of the switching amplifier and the capacitor C may be used to dynamically impedance match the source, as the non-tunable device is moving relatively to the source changing the mutual inductance M between the source and the device.)


12. A method for transmitting wireless power from a wireless charging transmitter device to a receiver device, the method comprising: 
supplying electrical power from a power source to a three-dimensional coil array, wherein the three-dimensional coil array comprises a first surface spiral coil arranged on a x-axis plane, and a second surface spiral coil arranged on a y-axis plane perpendicular to the x-axis plane, 
wherein the first and second surface spiral coils each comprises a continuous conductor wound around a dielectric material at an angle to diminish a proximity effect at an operating frequency of the wireless charging transmitter device, and to maintain a high intrinsic quality factor (Q) of the first and second surface spiral coils at the operating frequency; and 
dynamically adjusting an impedance of the wireless charging transmitter device in response to a change in reflected impedance, wherein the change in the reflected impedance is based on at least one of a presence of an object close to the three-dimensional coil array, an orientation of the receiver device, or a change in position of the receiver device relative to a position of the  This claim is analogous to claim 1, 7 and 8 and the same rejection is applied

Re Claim 13; Tzanidis discloses wherein the three-dimensional coil array further comprises a third surface spiral coil arranged on a z-axis plane perpendicular to x-axis plane and perpendicular to the z-axis plane. (Fig. 7)

Re Claim 14; Tzanidis discloses controlling, by a control circuit, the operating frequency of the wireless charging transmitter device as the electrical power is supplied to the three-dimensional coil array from the power source.(Par. 0031)

Re Claims 16 and 17; The combination of Tzandis in view of Armstrong discloses a power source and a power amplifier 14. The combination however does not disclose the detail of the power source to include wherein the power source is a DC power source, wherein the DC power source is a rechargeable battery and wherein an AC/DC charger provides a DC signal to an input of the amplifier of the wireless charging transmitter device.
However DC power sources such as batteries were known and also providing DC signals to an amplifier from an AC/DC converter was also known and it would obvious to one of the ordinary skill in the art at the filing of the invention to have provided a DC output to the circuitry of the power transmitter motivated by the desire to provide a study output voltage to the circuitry in order to operate the component of the power transmitter without losses due to heat. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tzanidis et al (US 2013/0300205) in view of Armstrong et al. (US 2012/0146575) and further in view of Karalis  and Tabata et al. (US 20140306656) 

Re Claim 15; The combination of Tzandis in view of Armstrong wherein the conductor has a thickness and has no breaks or radio frequency discontinuities. (Fig. 2 and 7).
The combination however does not disclose the thickness of approximately 40 um. 
However Tabata discloses a coil with a conductor wherein the conductor is the thickness is between 15 um and 35um. (Par. 0061).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have chosen the width of the conductor to be approximately 40um motivated by the desire to efficiently transfer power to the load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL KESSIE/
03/24/2021Primary Examiner, Art Unit 2836